Citation Nr: 1743718	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  07-02 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for Hodgkin's lymphoma for accrued benefits purposes.

2.  Entitlement to service connection for peripheral neuropathy for accrued benefits purposes.

3.  Entitlement to service connection for a lumbar spine disability for accrued benefits purposes.

4.  Entitlement to service connection for hypertension for accrued benefits purposes.

5.  Entitlement to service connection for hypertensive heart disease for accrued benefits purposes.

6.  Entitlement to service connection for the cause of the Veteran's death.

7.  Entitlement to nonservice-connected death pension benefits.
	

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1965 to February 1971.  The Veteran passed away in June 2013.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2008 and February 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In December 2011, the Board remanded the issues of entitlement to service connection for Hodgkin's lymphoma, peripheral neuropathy, a lumbar spine disability, hypertension, and hypertensive heart disease for additional evidentiary development in order to readjudicate the claims based upon newly acquired evidence.

The February 2014 rating decision denied service connection for cause of death.  That same month, the RO sent a notification letter denying the Appellant entitlement to a nonservice-connected pension.  The Appellant submitted a Notice of Disagreement in June 2014.  The RO accepted the Appellant as a substitute claimant in November 2014.  A Statement of the Case was issued in July 2016.  In September 2016, the Appellant submitted a statement that the Board will construe as a Substantive Appeal for the purposes of litigation as it expressed the continued disagreement with the RO's decision and asked that the Board review the matter.

The issues of entitlement to service connection for peripheral neuropathy and a lumbar spine disability, as well as entitlement to nonservice-connected death pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period on appeal, the Veteran did not have a present diagnosis of Hodgkin's lymphoma.

2.  Hypertension was not incurred in active duty service or otherwise related to active duty service, to include as attributable to purported herbicide agent exposure.

3.  Hypertensive heart disease was not incurred in active duty service or otherwise related to active duty service, to include as attributable to purported herbicide agent exposure.

4.  The Veteran passed away in June 2013.  The cause of death was listed as cardiopulmonary arrest, sepsis secondary to hospital acquired pneumonia and ventilation associated pneumonia, chronic obstructive pulmonary disease and laryngeal carcinoma stage 4.

5.  The conditions causing the Veteran's death did not manifest in service or within one year of separation, and are not attributable to service.
6.  The Veteran did not have in-country or qualifying brown water service in Vietnam.

7.  The Veteran was not exposed to herbicides during active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for Hodgkin's lymphoma for accrued benefits purposes are not met.  38 U.S.C.A. §§ 1110, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2016).

2.  The criteria for service connection for hypertension, to include as due to herbicide agent exposure in Vietnam, for accrued benefits purposes are not met.  38 U.S.C.A. §§ 1101, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for hypertensive heart disease, to include as to herbicide agent exposure in Vietnam, for accrued benefits purposes are not met.  38 U.S.C.A. §§ 1101, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 101 (16), 1101, 1110, 1112, 1113, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the December 2011 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was not afforded a VA examination or medical opinion for his claim of entitlement to service connection for Hodgkin's lymphoma, hypertension, and hypertensive heart disease, to include as due to herbicide exposure.  For service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

However, the duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.
Aside from the Veteran's lay assertions, the medical evidence of record does not in any way suggest that he had Hodgkin's lymphoma, or that hypertension or hypertensive heart disease may be associated with active service.  Thus, VA's duty to provide an examination is not met for the claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); Waters, 601 F. 3d at 1278.

Accordingly, the Board finds that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied for the issues adjudicated below.

II.  Herbicide Agent Exposure

The Appellant and the Veteran have both contended that the Veteran was exposed to herbicide agents through his Naval service in Vietnam.

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. §3.309(e).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

After reviewing all the lay and medical evidence, including the Veteran's statements asserting exposure to herbicide agents, the Board finds that the weight of the evidence is against the finding of exposure to these agents.  Specifically, the evidence demonstrates that the Veteran does not have confirmed duty or visitation in the Republic of Vietnam or exposure to an herbicide agent in service, to include during his service aboard a U.S. aircraft carrier.  The Veteran's DD Form 214 and personnel records show that he served in the United States Navy, and was underway on the U.S.S. Ticonderoga from January 1969 to July 1969, as he has claimed.  His service personnel records do not indicate any periods of leave during which he traveled to mainland Vietnam. 

While the Veteran is sincere in his belief that he was exposed to Agent Orange aboard the Ticonderoga, there is no corroborating evidence of record that the Ticonderoga traveled into inland waters.  The Board acknowledges that the Ticonderoga had service off the shores of Vietnam during the period in which the Veteran was stationed aboard.  An opinion of the General Counsel for VA held, however, that service on a deep-water naval vessel off the shores of Vietnam ("blue water" service) may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101 (29)(A).  See VAOPGCPREC 27-97 (July 23, 1997).  While this vessel was stationed off the shores of Vietnam, the record does not show it either docked in or was present in the inland waterways of Vietnam ("brown water" service).  

In June 2009, there was a formal negative finding regarding the Veteran's exposure to herbicide agents during Vietnam.  Additionally, as of the July 2017 update, the Ticonderoga has not been included on the VA list of Navy and Coast Guard ships associated with herbicide agent exposure in Vietnam.  See M21-1 Adjudication Manual, Part IV.ii.1.H.2.a.  His lay statements have not been corroborated by competent and probative evidence.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  Absent qualifying service in Vietnam, and absent competent and probative evidence of exposure to herbicide agents outside of Vietnam, the Board finds that there is no basis for presumptive service connection due to herbicide exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

III.  Service Connection

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hodgkin's Lymphoma 

The Appellant contends that the Veteran was entitled to service connection for Hodgkin's lymphoma due to his exposure to herbicide agents in Vietnam.

There is no medical evidence of record to support a diagnosis of Hodgkin's lymphoma.  The Veteran's service treatment records are silent with respect to any diagnosis or complaints approximating Hodgkin's lymphoma.  Despite both VA Medical Center (VAMC) records and private treatment records, there is no record of a medical professional making either of these diagnoses.  While the Veteran is competent to attest to symptoms he experienced, he does not have the requisite medical training and expertise to diagnose himself with Hodgkin's lymphoma.  See Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that he may have been reporting what physicians told him, the Board finds this statement to be of limited probative value as he did not provide other relevant information such as the approximate date of diagnosis, the diagnosing physician, or any other information with which the diagnosis could be corroborated.  Instead, the Board finds the absence of this diagnosis from his detailed medical records more probative on the matter.

As the Veteran did not have present diagnoses of Hodgkin's lymphoma during the period on appeal, service connection for the condition may not be established.  Furthermore, there is no indication that such conditions could have resulted in-service as his service treatment records make no mention of the disease.  Therefore, service connection for Hodgkin's lymphoma cannot be established, and the Veteran's claim is denied.

Hypertension and Hypertensive Heart Disease

The Appellant contends that the Veteran is entitled to service connection for hypertension due to the Veteran's exposure to herbicide agents in Vietnam.  As the Veteran is ineligible for presumptive service connection for hypertension and hypertensive heart disease, direct service connection for the conditions must also be considered.

The Veteran's entrance examination in May 1965 was silent with regard to hypertension or heart conditions.  The Veteran's February 1971 discharge examination was similarly silent with respect to hypertension or heart conditions.  In July 2003, the Veteran's physician submitted a statement indicating that the Veteran was being treated for essential hypertension, a lumbar condition, diabetes mellitus, and a chronic condition, but unfortunately the note is largely illegible.  A private medical record dated April 2004 states that the Veteran suffers from hypertension.  

In a September 2004 VA examination for a non-service connected heart claim, the Veteran reported hypertension since the 1990's, stating that he experienced chest pains at least daily mostly related with effort.  

In October 2004, the Veteran was admitted following a stroke, and was noted as hypertensive with poor medication compliance.  In a February 2006 statement, the Veteran reported that he suffered from both hypertension and hypertensive heart disease caused by herbicide agent exposure in Vietnam.

A May 2010 radiographic report indicated an atherosclerotic aorta during a hospitalization for neurological symptoms.  In February 2012, the Veteran sought treatment from a medical clinic after two acute episodes related to his diabetes mellitus.  The clinical abstract noted an initial diagnosis of hypertension in December 2004.  At the time, his heart was assessed with a normal rate with an occasional abnormal rhythm.  Among other conditions, the Veteran was diagnosed with hypertension and cardiomegaly.  In a February 2012 consultation, it was again noted that his aorta was sclerotic, but his heart was not enlarged.

While the Veteran may have had a diagnosis of hypertension and hypertensive heart disease during the period on appeal, competent, probative medical evidence of record does not show an in-service incurrence of these conditions or a relationship between the diagnoses and active duty service.  The Veteran's service treatment records and separation examination are silent with respect to heart conditions.  The earliest onset of these conditions is estimated, based upon the Veteran's own reporting, around 1990, which was almost two decades after he was discharged from service.  Furthermore, no competent medical evidence of record establishes a relationship between these conditions and active duty service.  The Veteran himself relied solely on his belief that he was exposed to herbicide agents in Vietnam to support his contentions.  However, as discussed previously, the Veteran is not entitled to presumptive service connection for those conditions.  

The Veteran's own statements of a correlation between these conditions and service are insufficient to sustain service connection.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The etiologies of hypertension and hypertensive heart disease are complex medical determinations, and the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's hypertension and hypertensive heart disease are related to his military service, the Board ultimately affords the objective medical evidence of record, which weighs against finding a connection between the Veteran's hypertension and hypertensive heart disease and his active duty service.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to service connection for hypertension and hypertensive heart disease must be denied.

IV.  Cause of Death

The Appellant, who is the Veteran's surviving spouse, has claimed entitlement to Dependency and Indemnity Compensation (DIC).  DIC is payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2016).  To establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but it must be shown that there was a causal connection.  Id. 

Prior to his death, the Veteran asserted that he had qualifying brown water service during Vietnam, and the Appellant bases her theory of entitlement on that prospect.  As previously determined by the Board, the Veteran did not have qualifying service during Vietnam that would afford the presumption of herbicide agent exposure.

Although no other theory of service connection was asserted by the Veteran in his lifetime or by the Appellant, the Board has also considered whether service connection for the cause of the Veteran's death may be warranted under other theories of entitlement.  As stated previously, the Veteran's causes of death were listed as cardiopulmonary arrest, sepsis secondary to hospital acquired pneumonia and ventilation associated pneumonia, chronic obstructive pulmonary disease and laryngeal carcinoma stage 4.  At the time of his death, the Veteran was not service-connected for any disabilities.  The Veteran's service treatment records are silent for complaints, findings, treatment, or diagnoses related to his cause of death.  It has also not been alleged that the conditions were symptomatic in service, or at any time soon thereafter.  Therefore, service connection for the conditions causing the Veteran's death on the basis that the conditions became manifest in service and persisted is not warranted.  In sum, the Board finds that the evidence of record does not link Veteran's fatal disease processes to service.

The Board emphasizes that it is sympathetic to this appellant and is grateful for the Veteran's service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) (West 2014).  Accordingly, the Board finds that service connection for the cause of the Veteran's death is not warranted.



	(CONTINUED ON NEXT PAGE)
ORDER

1.  Entitlement to service connection for Hodgkin's lymphoma for accrued benefits purposes is denied.

2.  Entitlement to service connection for hypertension for accrued benefits purposes is denied.

3.  Entitlement to service connection for hypertensive heart disease for accrued benefits purposes is denied.

4.  Service connection for the cause of the Veteran's death is denied.


REMAND

Unfortunately, remand is again necessary to adjudicate the remaining issues on appeal.  The Veteran was provided a VA examination to assess his lumbar spine disability.  This examination was initially ordered on separate, non-service connected claim, but was used as grounds for the RO to deny the Veteran's initial claim of service connection for these conditions.  Instructions for the spine examination requested an etiology opinion, and yet the examiner failed to state an adequate conclusion regarding the etiology of this condition.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, an addendum is required upon remand to provide an opinion with respect to the Veteran's lumbar spine disability.

While the Veteran was not afforded an examination to assess his neuropathy, private treatment records indicate alternative possible etiologies.  One private treatment record from September 2008 indicates that it was a consequence of his diabetes mellitus.  However, a November 2008 report indicates radiculopathies of the lumbar spine with distal symmetrical polyneuropathy.  If the Veteran's lumbar spine disability is found to be related to active duty service, it will be necessary to determine the precise etiology of the Veteran's reported neuropathy.  If the neuropathy, as stated in the November 2008 record, is a result of the lumbar spine disability, it, too, is entitled to service connection.  However, if the neuropathy is attributable to diabetes mellitus, as opined in the September 2008 medical record, service connection is not warranted on a secondary basis.  As the resolution of the claim regarding his neuropathy is intertwined with the determination regarding his lumbar spine disability, the issue must be readjudicated after the development ordered in the remand is complete.

Finally, the Appellant's representative asserted in the appellate brief that the Appellant did not understand the extent of the medical deductions she could make against her earned income due to a language barrier.  Upon remand, the AOJ must provide a plain English statement regarding which paid medical expenses may be used to offset income in a nonservice-connected death pension claim.  The same statement must also be provided in the Appellant's native language.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all outstanding medical and/or treatment records related to the issues on appeal.  The RO should contact the Appellant and her representative to determine if records remain outstanding.  If so, they should obtain appropriate authorizations to request such records.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  The RO must provide the Appellant with a clear statement regarding the types of medical expenses that may be deducted from income in a nonservice-connected death pension case.  A copy of the statement must be provided in simple English, and a second copy of the same statement must be provided in the Appellant's native language.  The RO must then allow a reasonable time for the Appellant to submit evidence of additional medical expenses paid that may be counted against her income.

3.  Once the aforementioned development is complete, obtain one or more addendum opinions regarding the etiology of the Veteran's lumbar spine disability.  The examiner must review the entire claims file, including lay statements as to onset of symptoms.  The examiner should advance an opinion as to the following:
	
(a)  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified lumbar spine disability had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service?

(b)  If the Veteran's lumbar spine disability is as likely as not related to active duty service, is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified neuropathy was caused by or aggravated by the Veteran's lumbar spine disability?

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any of the claims remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Appellant and her representative an opportunity to respond, and return the case to the Board.


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


